Case 1:19-cv-09365-AKH Document I-50 Filed 10/09/19 Page 1of5

 

 

 

 

SURROGATE’S COURT OF THE STATE OF NEW YORK | New York County Surrogate's Court |
COUNTY OF NEW YORK MISCELLANEOUS DEPT.
In the Matter of the Petition of Dalia Genger, as JUL 16 2019
Trustee of the Orly Genger 1993 Trust, Created by File No.: 2008-0017 FILED
Trust Agreement Dated December 13, 1993 between Glee

7 emteemated

ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

Surrogate Nora S. Anderson

Dalia Genger, Trustee of the Orly Genger 1993
Trust,
Petitioner
-against-
Orly Genger, et al.,
Respondents.

— mem em ew ew we ew ee ee eh ee ee ee ew ew ew Ke KH KH KK

 

PLEASE TAKE NOTICE that, on July 12, 2019 (the “Petition Date”) at approximately
8:30 p.m. eastern time, respondent Orly Genger filed a voluntary petition for bankruptcy
pursuant to Chapter 7 of Title 11 of the United States Code in the United States Bankruptcy
Court for the Western District of Texas, under Case No. 19-bk-10926.

PLEASE TAKE FURTHER NOTICE that, pursuant to 11. U.S.C. § 362, inter alia, the
commencement or continuation of a judicial, administrative, or other action or proceeding
against respondent Orly Genger that was or could have been commenced before the Petition
Date, including this action, is stayed as of the Petition Date. Additional information about the
bankruptcy can be obtained by reviewing the docket of the matter
(see https://www.txwb.uscourts.gov/) or contacting counsel for debtor at:

Eric Taube, Esq.

(512) 385-6400

Eric. Taube@wallerlaw.com

Waller Lansden Dortch & Davis, LLP

100 Congress Avenue, Suite 1800
Austin, Texas 78701
Case 1:19-cv-09365-AKH Document 1-50 Filed 10/09/19 Page 2 of 5

Dated: New York, New York
July 15, 2019

Respectfully submitted,

KASOWITZ BENSON TORRES LLP

By: In L~—

 

Michael Paul Bowen
(mbowen@kasowitz.com)
Andrew R. Kurland
(akurland@kasowitz.com)
1633 Broadway

New York, NY 10019s
(212) 506-1700

Attorneys for respondent Orly Genger

TO (via FedEx):

Judith Bachman, Esq.
254 S. Main Street
Suite 306

New City, NY 10956

Counsel for Petitioner Dalia Genger

Spencer I. Schneider, Esq.

39 Broadway, 32™ Floor

New York, NY 10006

Counsel for Successor Trustee Michael Oldner
John Dellaportas, Esq.

EMMET, MARVIN & MARTIN LLP

120 Broadway, 324 Floor
New York, NY 10271

Counsel for Sagi Genger
Case 1:19-cv-09365-AKH Document 1-50 Filed 10/09/19 Page 3 of 5

John Boyle

SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP
Four Times Square

New York, New York 10036

Counsel for Glenclova Investment Co., TR Investors, LLC, New TR Equity I, LLC, New
TR Equity II, LLC, and Trans-Resources, LLC

Leon Friedman
685 Third Avenue, 25" Floor
New York, NY 10017

Counsel for Respondent Arie Genger

Mitchell D, Goldberg, Esq.

THE FREYBERG LAW GROUP
950 Third Avenue, 32" Floor
New York, NY 10022

Counsel for Respondents David Broser and Arnold Broser
Case 1:19-cv-09365-AKH Document 1-50 Filed 10/09/19 Page 4of5

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as File No... 2008-0017/E

Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

Surrogate Nora S. Anderson

 

Dalia Genger, Trustee of the Orly Genger 1993 Trust,
Petitioner,
~against-
Orly Genger, et al.,

Respondents.

 

AFFIRMATION OF SERVICE

I am an attorney admitted to practice before the Courts of the State of New York. On
July 15, 2019, on behalf of respondent Orly Genger, I caused to be served by FedEx overnight
delivery a true and correct copy of respondent Orly Genger’s Notice of Bankruptcy, dated
July 15, 2019 on counsel at the following addresses:

Judith Bachman, Esq.

254 S. Main Street

Suite 306

New City, NY 10956

Counsel for Petitioner Dalia Genger

Spencer I. Schneider, Esq.

39 Broadway, 32" Floor

New York, NY 10006

Counsel for Successor Trustee Michael Oldner
Case 1:19-cv-09365-AKH Document 1-50 Filed 10/09/19 Page 5of5

John Dellaportas, Esq.

EMMET, MARVIN & MARTIN LLP
120 Broadway, 32" Floor

New York, NY 10271

Counsel for Sagi Genger

John Boyle

SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP
Four Times Square

New York, New York 10036

Counsel for Glenclova Investment Co., TR Investors, LLC, New TR Equity | LLC, New
TR Equity I, LLC, and Trans-Resources, LLC

Leon Friedman
685 Third Avenue, 25" Floor
New York, NY 10017

Counsel for Respondent Arie Genger
Mitchell D. Goldberg, Esq.
THE FREYBERG LAW GROUP

950 Third Avenue, 32™ Floor
New York, NY 10022

Counsel for Respondents David Broser and Arnold Broser

Dated: New York, New York
July 15, 2019 J CL

Andrew R. Kurland

 
